Title: Abigail Adams to Abigail Adams Smith, 3 February 1794
From: Adams, Abigail
To: Smith, Abigail Adams


          
            My Dear Mrs. Smith,
            Quincy, 3 February, 1794.
          
          I have not written to you since I received yours of January 5th. I go from home but very little, yet I do not find my time hang heavy upon my hands. You know that I have no aversion to join in the cheerful circle, or mix in the world, when opportunity offers. I think

it tends to rub off those austerities which age is apt to contract, and reminds us, as Goldsmith says, “that we once were young.” Whilst our presence is easy to youth, it will tend to guide and direct them.
          
            “Be to their faults a little blind,
            Be to their virtues ever kind,
            And fix the padlock on the mind.”
          
          To-morrow our theatre is to open. Every precaution has been taken to prevent such unpleasant scenes as you represent are introduced upon yours. I hope the managers will be enabled to govern the mobility, or the whole design of the entertainment will be thwarted.
          Since I wrote you last, a renewal of the horrid tragedies has been acted in France, and the Queen is no more.
          
            “Set is her star of life;—the pouring storm
            Turns its black deluge from that aching head;
            The fiends of murder quit that bloodless form,
            And the last animating hope is fled.
            Blest is the hour of peace, though cursed the hand
            Which snaps the thread of life’s disastrous loom;
            Thrice blest the great, invincible command,
            That deals the solace of the slumbering tomb.”
          
          Not content with loading her with ignominy, whilst living, they blacken her memory by ascribing to her the vilest crimes. Would to Heaven that the destroying angel might put up his sword, and say, “It is enough;” that he would bid hatred, madness, and murder cease.
          
            “Peace o’er the world her olive branch extend,
            And white-robed Innocence from Heaven descend.”
          
          I wish, most ardently, that every arm extended against that unhappy country might be withdrawn, and they left to themselves, to form whatever constitution they choose; and whether it is republican or monarchical is not of any consequence to us, provided it is a regular government of some form or other, which may secure the faith of treaties, and due subordination to the laws, whilst so many governments are tottering to the foundations. Even in one of the freest and happiest in the world, restless spirits will aim at disturbing it. They cry “A lion! a lion!” when no real dangers exist, but from

their own halloo, which in time may raise other ferocious beasts of prey.
          I hope to hear from you soon. I wrote to you by Dr. Appleton. Your grandmother has been very sick, and is still in so poor a way that I have very little expectation of her ever going abroad again. She is cheerful and pleasant, and loves to hear from her children and grandchildren and great grandchildren. She has ever been a woman of exemplary benevolence, a friendly, open, candid mind, with a naturally good understanding, and zealousy anxious for the welfare and prosperity of her family, which she has always promoted by every exertion in her power. Her only anxiety seems to be, lest she should live to be a burden to her friends; but this will not be her hard lot.
          Your mother,
          
            A. Adams.
          
        